669 P.2d 1183 (1983)
64 Or.App. 755
1000 FRIENDS OF OREGON, the Assumed Name of Oregon Land Use Project, Inc., an Oregon Nonprofit Corporation, Kelly McGreer, Rosemary McGreer, James G. Perkins, Shirlee Perkins, David Dickson and Melinda Dickson, Appellants-Cross-Respondents,
v.
Swami Krishna DEVA, City of Rajneeshpuram, Rajneesh Investment Corporation, and Rajneesh Neosannyas International Commune, Respondents-Cross-Appellants, Wasco County Court and Sue Proffitt, Wasco County Clerk, Respondents, Ma Deva Jayamala, Ma Deva Rikta, Swami Deva Sandesh, Ma Prem Archan and Ma Prem Patipada, Defendants.
No. 17487; CA A26245.
Court of Appeals of Oregon.
Argued and Submitted May 18, 1983.
Decided October 5, 1983.
*1184 Mark J. Greenfield, Portland, argued the cause and filed the briefs for appellants-cross-respondents.
Joseph Larkin, Deputy Dist. Atty., The Dalles, waived appearance for respondents Wasco County Court and Sue Proffitt, Wasco County Clerk, The Dallas.
Ma Prem Sangeet, Rajneeshpuram, argued the cause and filed the brief for respondent-cross-appellant City of Rajneeshpuram.
Timothy Ramis, Portland, argued the cause for respondents-cross-appellants Swami Krishna Deva, Rajneesh Investment Corporation, and Rajneesh Neosannyas International Commune. On the briefs was Corinne C. Sherton, Portland.
Before BUTTLER, P.J., and WARREN and ROSSMAN, JJ.
BUTTLER, Presiding Judge.
Plaintiffs appeal from an adverse declaratory decree entered after the trial court granted defendants' motion for summary judgment. In their brief, plaintiffs summarize their complaint as follows:
"Plaintiffs' complaint sought declarations (1) that an election of City Councilmen for Rajneeshpuram based on an unlawful order for incorporation would be illegal and its results null and void; (2) that plaintiffs were entitled to permanent injunctions against the election of such city councilmen; (3) that plaintiffs were entitled to permanent injunctions against land use decisionmaking by the city; (4) that any land use decisions by an illegally created city would themselves be illegal; and (5) that if the city's incorporation were ruled invalid, all uses approved or established that are inconsistent with exclusive farm use zoning must be removed."
Plaintiffs also prayed for preliminary injunctions against the election of city councilmen or the exercise of planning and zoning responsibilities by elected city councilmen and city agents and employes.
Underlying all of the allegations of plaintiffs' complaint is the hypothetical assumption that the incorporation of Rajneeshpuram ultimately will be declared illegal in another case that is currently pending before LUBA.[1] There is no showing that defendants had done, or intended to do, anything unlawful. Plaintiffs are thus seeking declaratory and injunctive relief which would only become effective if they prevail in other pending litigation. Plaintiffs do not seek relief pending the outcome of the other litigation, although the thrust of this action appears to be protective in nature.
As it stands, the complaint seeks hypothetical relief and does not present an actual or justiciable controversy. Brown v. Oregon State Bar, 53 Or. App. 759, 765, 632 P.2d 1338 (1981), aff'd in part, rev'd in part *1185 and rem'd 293 Or. 446, 648 P.2d 1289 (1982). A declaratory judgment action must be based on an existing set of facts, as opposed to hypothetical ones. Mitchell Bros. Truck Lines v. Lexington, 287 Or. 217, 220, 598 P.2d 294 (1979); Cummings Constr. v. School Dist. No. 9, 242 Or. 106, 110, 408 P.2d 80 (1965). The underlying hypothesis of plaintiffs' complaint is that the incorporation of Rajneeshpuram was not proper; they are seeking a declaration that if that hypothesis is established, certain results will follow. Those matters may not be determined until after the underlying hypothesis has been finally determined. Until then, no justiciable controversy exists and no declaratory relief may be granted.
Defendants cross-appeal, contending that they were entitled to summary judgment on the basis of res judicata or collateral estoppel. Given our disposition of plaintiffs' appeal, we need not reach the cross-appeal.
Affirmed.
NOTES
[1]  This court remanded the case to LUBA after holding that incorporation of a city was a land use decision. 1000 Friends of Oregon v. Wasco County, 62 Or. App. 75, 659 P.2d 1001, rev. den. 295 Or. 259 (1983).